FILED
                             NOT FOR PUBLICATION                             OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDDIE JIM MORRISON,                              No. 10-35342

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05183-BHS

  v.
                                                 MEMORANDUM *
THE KROGER COMPANY, INC., an
Ohio corporation, d/b/a Fred Meyer,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Eddie Jim Morrison appeals pro se from the district court’s summary

judgment in his diversity action alleging state law retaliation, wrongful discharge,

and personal injury claims against his former employer. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Braunling v. Countrywide Home

Loans, Inc., 220 F.3d 1154, 1156 (9th Cir. 2000). We affirm.

      The district court properly granted summary judgment on Morrison’s

retaliation claim under Wash. Rev. Code § 49.17.160 because the claim was time-

barred. See Wash. Rev. Code § 49.17.160(2) (requiring plaintiff to file action

within 30 days of a Department of Labor and Industries determination that there

was no statutory violation).

      The district court properly granted summary judgment on Morrison’s claim

alleging wrongful discharge in violation of public policy because Morrison failed

to demonstrate the lack of an adequate alternate remedy. See Cudney v. ALSCO,

Inc., No. 83124-6, —P.3d—, 2011 WL 3849516, at *2-6 (Wash. Sept. 1, 2011)

(plaintiff could not establish requisite “jeopardy” element of wrongful discharge

claim because Washington Industrial Safety and Health Act adequately protects

workers who report safety violations).

      The district court properly granted summary judgment on Morrison’s

personal injury claims because Morrison raised no genuine dispute of material fact

as to whether his former employer deliberately intended to produce his injuries.

See Vallandigham v. Clover Park Sch. Dist. No. 400, 109 P.3d 805, 810 (Wash.

2005) (Washington’s Industrial Insurance Act generally precludes employee


                                          2                                   10-35342
recovery for on-the-job injuries outside of the workers’ compensation scheme,

unless injury results to a worker from the employer’s deliberate intention to

produce such injury).

      The district court did not abuse its discretion by denying Morrison’s motions

to compel discovery and for a discovery continuance. See Hallett v. Morgan, 296
F.3d 732, 751 (9th Cir. 2002) (trial court’s broad discretion to deny discovery “will

not be disturbed except upon the clearest showing that [the] denial of discovery

result[ed] in actual and substantial prejudice to the complaining litigant” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Morrison’s motion

for reconsideration because Morrison set forth no basis for reconsideration. See

Sch. Dist. No. 1J v. ACandS, Inc., Multnomah Cnty., Or., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and listing grounds for

reconsideration).

      We consider neither arguments that are raised for the first time on appeal nor

issues not adequately raised and argued in the opening brief. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999).

      Morrison’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           3                                     10-35342